DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
	Claims 1-11 as filed on 6/17/2020 (preliminary amendment) are pending and under examination in the instant office action.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
The claim 1 preamble is missing identification of animals for intended improvements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
  				                    Deposit
	Claims 2 and 7 are rejected under 35 U.S.C. 112 (a), as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
At least some of the claims require one of ordinary skill in the art to have access to specific microorganisms that are 3 strains of Bacillus subtilis NOL01 (CNCM I 4606), NOL02 (CNCM I 5043) and NOL03 (CNCM I 4607) and 1 strain of Lactococcus lactis spp lactis NOL11 (CNCM I 4609).
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily 
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because CNCM has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection. 
	(Notes: The CNCM deposit receipts for all 4 claimed strains were submitted in the papers filed on 6/17/2020). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2013/178947 (De Brueker et al).
Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 9,980,989 (De Brueker et al).
The disclosures of US 9,980,989 (De Brueker et al) and of WO 2013/178947 (De Brueker et al) are identical. The disclosure by US 9,980,989 (De Brueker et al) is discussed below. The same is applied to WO 2013/178947 (De Brueker et al).
The cited US 9,980,989 (De Brueker et al) discloses a method for the prevention of infections or the improvement of zootechnical performance levels of farmed oviparous animals, wherein the method comprises step of applying a composition comprising bacteria belonging to Bacillus subtilis and Lactococcus lactis spp lactis in poultry farms or to the rearing environment of farmed oviparous animals such as poultry (entire document including abstract). The composition is nebulized or applied by spraying in the whole building (see col. 11, lines 61-62) or to rearing environment of egg-laying hens (hens of ages over 190 days, see first table at col.12). Thus, bacteria-containing composition is placed in direct contact with eggs of farmed oviparous animals within the broadest reasonable meaning of the claims. Therefore, the cited disclosure is considered to anticipate claims 1, 5, 8, 10 and 11.
Bacillus subtilis NOL01 (CNCM I 4606), NOL02 (CNCM I 5043) and NOL03 (CNCM I 4607) and 1 strain of Lactococcus lactis spp lactis NOL11 (CNCM I 4609); for example: see abstract and see col. 11, lines 29-50 (the disclosed bacterial mixture is made from preparation 1 plus preparation 2, wherein preparation 1 comprises 3 strains of Bacillus and preparation 2 comprises strain of Lactococcus). The composition comprises bacterial cells of Bacillus and Lactococcus each in amounts 105 CFU/ml to 1010 CFU/ml (col. 3, lines 13-15). The bacterial cells of Bacillus are either in sporulated or vegetative forms (col. 3, lines 30-32). Therefore, the cited disclosure is considered to further anticipate claims 2-4 and 7.
In particular, the cited method further comprises application of the composition with bacteria of Bacillus subtilis and Lactococcus lactis spp lactis to newborns having hatched from the eggs such as 3-day old chickens (example 2.2; col. 12, line 40) and/or the composition is placed in the drinking water of newborn chickens hatched from the eggs (example 2.2; col. 12, line 31). Therefore, the cited disclosure is considered to further anticipate claim 6.
Thus, the cited disclosure by De Brueker et al anticipates claims 1-8, 10 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,980,989 (De Brueker et al), WO 2013/178947 (De Brueker et al) and reference by Giarma et al (IDA reference; Fish and Shelfish Immunology, 2017, 66, pages 163-172).
The cited US 9,980,989 (De Brueker et al) and WO 2013/178947 (De Brueker et al) as explained above. 
In particular, the cited US 9,980,989 (De Brueker et al) is relied upon for the discloses a method for the prevention of infections or the improvement of zootechnical performance levels of farmed oviparous animals, wherein the method comprises step of applying a composition comprising bacteria belonging to Bacillus subtilis and Lactococcus lactis spp lactis to the rearing environment of farmed oviparous animals including their eggs and hatched newborns. In particular, the cited disclosure relates to poultry farms and is silent about probiotic treatment of aquatic animals. 
However, the cited reference by Giarma et al discloses application of probiotic composition comprising bacteria belonging to Bacillus subtilis and Lactococcus lactis to the rearing environment of aquatic animals such as shrimp Artemia (entire document including abstract). In particular, the cited reference by Giarma et al discloses application of the probiotic composition comprising bacterial cells belonging to Bacillus subtilis and Lactococcus lactis alone or in combination in amounts 105 CFU/ml to seawater of rearing tanks (page 164, sections 2.2 and 2.3) when the animals are at their earliest life cycle stage such as nauplii (see abstract, see page 168 at section 4) when they hatch out of their eggs or cysts (section 2.2). The cited reference by Giarma explicitly acknowledges that application of probiotic bacteria belonging to Bacillus subtilis and Lactococcus lactis provide for protection against pathogens (see Bacillus subtilis NCIMB 3610 and Lactococcus lactis ATCC 11454 (table 1). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to administer a probiotic composition comprising strains of Bacillus subtilis and Lactococcus to various oviparous animals including aquatic animals at their earliest life stage with a reasonable expectation of success in protecting oviparous animals from pathogenic infections because prior art teaches and recognizes that application of probiotic bacteria belonging to Bacillus subtilis and Lactococcus provide for protection of various oviparous animals including birds and aquatic animals against pathogens at their earliest life stage (De Brueker and Giarma). Further, substitution of specific strains belonging to identical biological species is considered to be a substitution of equivalents.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 25, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653